Whitkield, C. J.,
delivered the following specially concurring opinion:
I concur in the result reached in this case, and in the opinion in all respects save one, and that is this: I do not think that the case of Childress v. Carley, 92 Miss. 571, 46 South. 164, has any application whatever to the facts of this case, and I adhere fully to my dissenting opinion in that case as the sound view of the law, on the facts of that case. In this case now before us,, the chancellor did read the application for a receiver, and did fign it, and did sign the minutes of the court in reference to it. In other words, the chancellor read the order after it was drawn up, and- the minutes of the court relating thereto, and signed both; and the effort here is to contradict a record eoncededly made by the chancellor himself. In the Childress-Carley case *595the circuit judge never saw the pretended minutes, never had them drawn up, never read them and never signed them. The effort in that case was not to contradict a record, but to show that the pretended record never had any existence. The effort here, in this ease, is to contradict, by parol testimony, the recitations in an admitted record. This case, in my judgment, is controlled on this point by the ease of Jones v. Williams, 62 Miss. 183.